Reversed and Rendered in Part, Reversed and Remanded in Part, and
Substitute Majority and Dissenting Opinions filed July 7, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00706-CR

                          JOEL NAVARRO, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                       Trial Court Cause No. 1836127

                SUBSTITUTE MAJORITY OPINION

      We withdraw our opinion dated May 28, 2015, and we issue this substitute
opinion in its place. We deny the State’s motion for rehearing.

      This is an appeal from a Class A misdemeanor conviction for driving while
intoxicated. At the trial court level, the State argued to the jury that a finding of
intoxication under the per se theory of intoxication could be based on the alcohol
content of appellant’s blood plasma rather than his whole blood. Now the State
confesses error on that point.

         At the trial court level, the trial judge failed to submit a question to the jury
as to whether appellant’s blood alcohol level was at least 0.15 to support the Class
A misdemeanor conviction. Now the State confesses error on that point.

         At the trial court level, the State convinced the trial judge that a Class A
misdemeanor conviction could be based on blood plasma results without regard for
the alcohol concentration of appellant’s whole blood, and, based only on the
unconverted blood plasma results, the trial judge made a finding that appellant had
an alcohol concentration of at least 0.15. Now the State confesses error on that
point.

         Despite misleading both the trial judge and the jury, through both an
improper charge and an improper closing argument, the State argues that appellant
is not entitled to a new trial. The State believes that the judgment should be
reformed to reflect a conviction for a Class B misdemeanor, and the case should be
remanded for a new punishment hearing only. We disagree. We reverse and render
a judgment of acquittal on the Class A misdemeanor, and we remand for a new
trial on the Class B misdemeanor.

                                    BACKGROUND

         Appellant and his fiancée were involved in a single-vehicle accident, the
cause of which was disputed at trial. Only one eyewitness testified at trial. The
eyewitness testified that he was driving down the interstate late at night when a
truck in front of him suddenly veered to the left and struck a concrete barrier.
Traffic had been light at the time, it had not been raining, and there was no



                                             2
evidence of an obstruction in the road that would have required an evasive
maneuver.

      The truck rolled over three times and landed upright on its tires. When the
eyewitness pulled up next to the truck, he saw appellant climbing out of the
driver’s side window, apparently because the door had been jammed. Appellant
crawled on the pavement towards his fiancée, who had been ejected from the truck
during the rollover. She was unconscious, severely injured, and lying about thirty-
five feet away from where the truck had finally stopped.

      Appellant told first responders that he was driving at the time of the
accident. He explained that he and his fiancée were arguing inside the truck, that
she grabbed the steering wheel at one point, and that he overcorrected. This story
gradually changed over time. Appellant later claimed that his fiancée was feeling
sick, that she slid over to be next to him, and that she accidentally hit the steering
wheel. At another point, appellant reported that the accident happened because a
tire blew out.

      The police did not initially suspect that the accident was alcohol-related. In
fact, the officer who questioned appellant at the scene opined in his original police
report that appellant was not intoxicated.

      There was evidence of intoxication, however. According to an emergency
medical technician, appellant admitted that he had consumed at least four beers on
the night of the accident. There was also blood evidence taken more than an hour
after the accident, and the evidence indicated that appellant had alcohol in his
system.

      The blood evidence was obtained at the hospital where appellant and his
fiancée were treated. The hospital collected a vial of appellant’s whole blood,


                                             3
which was then placed into a centrifuge. The vial was spun, causing the blood cells
to separate from the blood plasma. A test of the blood plasma revealed that
appellant had a blood-alcohol concentration (“BAC”) of 0.158.1

       Charges were eventually brought against appellant for driving while
intoxicated. The charging instrument included an additional allegation that, at or
near the time of the commission of the offense, appellant’s blood showed “an
alcohol concentration level of at least 0.15.”

       The State’s expert, William Arnold of the Houston Police Department,
testified that the concentration of alcohol is higher in blood plasma than it is in
whole blood. The expert opined that a BAC of 0.158 in blood plasma could be
converted to a BAC of 0.132 in whole blood. Assuming that appellant had been
eliminating alcohol from his system, instead of absorbing it, the expert believed
that appellant had a BAC of 0.133 in whole blood at the time of the accident.

       Appellant did not testify at trial, but he asserted several defensive theories,
one of which was that his fiancée had been driving when the accident occurred.
Appellant argued that his statements to first responders had been false, and that he
had only taken the blame for the accident because he felt a duty to protect his
fiancée.

       There was affirmative evidence to support this theory. The record showed
that appellant was excluded as a contributor of a DNA sample collected from the
driver’s side air bag. The DNA revealed a partial profile belonging to a female of
unknown origin, who could have been the fiancée.



       1
         In this opinion, all numerical references to BAC are expressed in the same units: grams
of alcohol per 100 milliliters of blood. We denote in each instance whether the blood at issue is
whole blood or blood plasma.

                                               4
      Other evidence included testimony from the fiancée herself, who recovered
from her injuries after being in a coma for nearly a month. The fiancée admitted
that she did not remember much from the accident, but she testified that there was
“a good chance” that she was the driver. The fiancée explained that the truck
belonged to her, not appellant. She was possessive over the truck, and only allowed
appellant to drive it on rare occasions. She also observed photographs of the truck
after the accident, and said that the position of the driver’s seat would have been
uncomfortable for appellant, who is more than a foot taller than she is and has a
much larger frame.

      The trial court instructed the jury that it could make a finding of intoxication
in either of two ways: (1) if appellant did not have the normal use of his mental or
physical faculties by reason of the introduction of alcohol into his body, or (2) if
appellant had an alcohol concentration of 0.08 or more. “Alcohol concentration”
was defined in the court’s charge as “the number of grams of alcohol per 100
milliliters of blood.” Appellant objected to this definition because it did not specify
that the blood must be whole blood. Appellant requested that the definition be
revised to read as follows: “the number of grams of alcohol per 100 milliliters of
whole blood.” The trial court denied the request.

      During closing arguments, the issue over blood evidence arose again when
the prosecutor advised the jury that it was not limited by the type of blood that it
could consider. The prosecutor said:

      As you know, we have heard a lot of evidence today and we heard a
      lot about blood evidence today. I just want to draw y’all’s attention to
      the charge, that you will be given the definition of what an alcohol
      concentration is and that definition is the number of grams of alcohol
      per 100 milliliters of blood. You won’t find anywhere in here in the
      law where it needs to be whole blood or plasma blood. This is the law
      y’all follow.

                                          5
      Appellant objected to this argument as a misstatement of law. He explained,
“The law requires whole blood.” But the trial court overruled the objection. The
prosecutor later expanded on her argument, saying directly and without objection
that the jury could find that appellant was intoxicated based solely on the testing of
his blood plasma.

      The jury convicted appellant of driving while intoxicated, but it did not
make the additional finding that he had “an alcohol concentration level of at least
0.15,” as had been alleged in the charging instrument. The trial court did not
submit that issue in the jury charge.

      Appellant elected to have the trial court assess his punishment. No new
evidence was offered during this phase. The trial court began the hearing by
treating the additional allegation in the charging instrument as an enhancement
paragraph, which the court found to be true. By making an affirmative finding that
appellant had “an alcohol concentration level of at least 0.15,” the court applied a
range of punishment applicable to a Class A misdemeanor, instead of a Class B
misdemeanor, which is what appellant would have faced without the perceived
“enhancement.”

                      SUFFICIENCY OF THE EVIDENCE

I.    The Jury’s Finding

      Appellant was charged under section 49.04(a) of the Texas Penal Code,
which provides: “A person commits an offense if the person is intoxicated while
operating a motor vehicle in a public place.” In his first issue, appellant contends
that the evidence is legally insufficient to show either (1) that he was the driver of
the truck, or (2) that he was intoxicated.



                                             6
      When reviewing the legal sufficiency of the evidence, we examine all of the
evidence in the light most favorable to the verdict and determine whether a rational
trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. See Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.
2013). The evidence is insufficient when the record contains no evidence, or
merely a “modicum” of evidence, probative of an element of the offense. See
Garcia v. State, 367 S.W.3d 683, 687 (Tex. Crim. App. 2012).

      Although we consider everything presented at trial, we do not reevaluate the
weight and credibility of the evidence or substitute our judgment for that of the fact
finder. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).
Because the jury is the sole judge of the credibility of witnesses and of the weight
given to their testimony, any conflicts or inconsistencies in the evidence are
resolved in favor of the verdict. See Wesbrook v. State, 29 S.W.3d 103, 111 (Tex.
Crim. App. 2000). Our review includes both properly and improperly admitted
evidence. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We
also consider both direct and circumstantial evidence, as well as any reasonable
inferences that may be drawn from the evidence. Id. Circumstantial evidence is as
probative as direct evidence in establishing the guilt of an actor, and circumstantial
evidence alone can be sufficient to establish guilt. See Hooper v. State, 214 S.W.3d
9, 13 (Tex. Crim. App. 2007).

      A.     Driver

      Appellant acknowledges that he initially admitted to first responders that he
was driving the truck at the time of the accident. He suggests, however, that his
admissions must be disregarded because he was actually lying to protect his
fiancée.



                                          7
      We do not agree that the admissions must be disregarded. The jury was free
to believe appellant’s original statements, and under the applicable standard of
review, those statements must be credited because they support the jury’s verdict.
See Guess v. State, 419 S.W.3d 361, 366 (Tex. App.—Tyler 2010, pet. ref’d)
(holding that the jury was entitled to believe the defendant’s initial statement to
police that he was the one who drove off the road).

      Appellant’s admissions are also corroborated by other evidence. For
instance, blood was found on the driver’s side headrest, but unlike the sample that
was collected from the driver’s side air bag, DNA testing revealed that a male of
unknown origin had contributed the blood. Because appellant was the only male in
the vehicle, the jury could have reasonably believed that appellant was the
contributor, and that the blood transferred to the headrest because appellant had
been sitting in the driver’s seat.

      Additionally, an eyewitness testified that he saw appellant climbing out of
the driver’s side window immediately after the accident. For the same reason as
before, the jury could have inferred that appellant was exiting from that side
because he had previously been driving. Cf. Dickson v. State, 642 S.W.2d 185, 189
(Tex. App.—Houston [14th Dist.] 1982, pet. ref’d) (evidence supported a finding
that the defendant had been driving a vehicle when the defendant was seen
emerging from the driver’s side immediately after the vehicle was stopped).

      We do not doubt that the jury could have made the opposite finding that
appellant was merely a passenger at the time of the accident. Appellant certainly
produced evidence that created a fact issue on this point. But in such
circumstances, it is not the role of this court to determine which evidence the jury
should have believed. See Wicker v. State, 667 S.W.2d 137, 143 (Tex. Crim. App.
1984). Viewing the evidence in the light most favorable to the jury’s verdict, we

                                         8
conclude that a rational finder of fact could have determined beyond a reasonable
doubt that appellant was driving the truck at the time of the accident.

      B.     Intoxicated

      The jury received the statutory definition of “intoxicated,” which has two
alternative meanings: “(A) not having the normal use of mental or physical
faculties by reason of the introduction of alcohol . . . into the body; or (B) having
an alcohol concentration of 0.08 or more.” See Tex. Penal Code § 49.01(2). We
have described these meanings as providing alternative methods of proving that a
person is intoxicated. See Bradford v. State, 230 S.W.3d 719, 721–22 (Tex. App.—
Houston [14th Dist.] 2007, no pet.). The two methods are known, respectively, as
the impairment theory of intoxication and the per se theory of intoxication. Id.
Because the two methods of proof are not mutually exclusive, evidence offered
under the per se theory can also support a finding that a person is impaired. See
Crenshaw v. State, 378 S.W.3d 460, 467 (Tex. Crim. App. 2012). As indicated
above, proof under the per se theory requires an alcohol concentration expressed in
grams of alcohol per 100 milliliters of blood. See Tex. Penal Code § 49.01(1)(B).

      Appellant contends that the evidence is insufficient to show that he was
intoxicated, citing multiple reasons. He points out first that an investigating officer
originally reported that appellant was not intoxicated. Along this same track,
appellant refers to testimony that field sobriety tests were never administered on
him, that he was never found to have been slurring his words, and that he was
actually found to be alert and oriented immediately after the accident.

      On a different track, appellant asserts that the blood evidence failed to meet
certain standards. Appellant complains that the expert who calculated the BAC of
his whole blood used a conversion ratio based on a scientific average, rather than a
consideration of appellant’s individual characteristics. Appellant points out that
                                          9
conversions depend heavily on the health of the person, and if his health were
shown to be outside the average, then a certain conversion would have established
that he was not intoxicated.

      The expert’s testimony was primarily used to prove that appellant was
intoxicated under the per se theory. Even if we were to conclude that the expert’s
methodology was inexact, the conviction would still be supported if there were
legally sufficient evidence offered under the impairment theory. We conclude that
the record contains such evidence.

      The jury heard that appellant admitted to having consumed at least four
beers on the night of the accident. Thus, there is some proof that alcohol was
introduced into appellant’s body. The jury could have reasonably determined that
the accident occurred because appellant lost the normal use of his faculties by
reason of that introduction.

      The absence of certain environmental factors supports that implied finding.
The record shows that there were few cars on the road, and that it had not been
raining. There is also no evidence of an obstacle in the road that would have
required a sudden turn.

      There was some testimony that the accident could have occurred for reasons
other than intoxication: appellant may have overcorrected, his fiancée may have
accidentally hit the steering wheel, or a tire may have blown out. But the jury was
free to disbelieve this evidence and conclude that appellant was impaired by his
consumption of alcohol. We conclude that there is legally sufficient evidence of
appellant’s intoxication, and that a rational jury could have found every element of
the offense beyond a reasonable doubt. See Lorenz v. State, 176 S.W.3d 492, 495
(Tex. App.—Houston [1st Dist.] 2004, pet. ref’d) (concluding that the evidence
was sufficient to prove the defendant’s intoxication when, among other factors,
                                        10
there was evidence that the defendant admitted to having consumed portions of
three alcoholic beverages).

II.    The Trial Court’s Finding

       In its brief, the State makes a “Confession of Unassigned Error,” contending
that there is legally insufficient evidence to support the trial court’s finding that
appellant had “an alcohol concentration level of at least 0.15.” The State bases this
confession on authority that the statutory meaning of “blood” is restricted to whole
blood, as appellant argued at trial, and there is no evidence that the BAC of
appellant’s whole blood was at least 0.15. Even if there were legally sufficient
evidence, the State asserts that the trial court should not have made its finding
because appellant’s alcohol concentration level was an element of an offense, and
therefore, it should have been submitted to the jury during the guilt-innocence
phase of trial.

       Appellant did not respond to the State’s confession in his reply brief, but we
may still address an unassigned error if it was preserved below. See Sanchez v.
State, 209 S.W.3d 117, 120–21 (Tex. Crim. App. 2006). Because a defendant need
not preserve error as to a claim that the evidence is insufficient to prove an element
of the offense for which he was convicted, we choose to address this issue. See
Flanary v. State, 166 Tex. Crim. 495, 496, 316 S.W.2d 897, 898 (1958) (op. on
reh’g).

       A.     Element or Enhancement?

       We must first decide whether a person’s alcohol concentration level
provides a basis for enhancement, as the trial court believed, or whether it
functions as the element of a completely separate offense, as the State asserts on
appeal.


                                         11
      In Calton v. State, the Court of Criminal Appeals explained the differences
between elements and enhancements. See 176 S.W.3d 231 (Tex. Crim. App. 2005).
The court said that the elements of an offense are defined as “the forbidden
conduct, the required culpability, any required result, and the negation of any
exception to the offense.” Id. at 233. A reviewing court must look to the plain
language of the statute when discerning whether any given fact constitutes an
element of the offense. Id.

      An enhancement, by contrast, is a fact that increases the punishment range to
a certain range above what is ordinarily prescribed for the crime that was charged.
Id. “It does not change the offense, or the degree of the offense, of conviction.” Id.

      With those considerations in mind, we now turn to the relevant statute, the
full text of which provides as follows:

            (a) A person commits an offense if the person is intoxicated
      while operating a motor vehicle in a public place.
            (b) Except as provided by Subsections (c) and (d) and Section
      49.09, an offense under this section is a Class B misdemeanor, with a
      minimum term of confinement of 72 hours.
             (c) If it is shown on the trial of an offense under this section
      that at the time of the offense the person operating the motor vehicle
      had an open container of alcohol in the person’s immediate
      possession, the offense is a Class B misdemeanor, with a minimum
      term of confinement of six days.
             (d) If it is shown on the trial of an offense under this section
      that an analysis of a specimen of the person’s blood, breath, or urine
      showed an alcohol concentration level of 0.15 or more at the time the
      analysis was performed, the offense is a Class A misdemeanor.

Tex. Penal Code § 49.04.

      There is only a single reference in this statute to “an alcohol concentration
level,” and it is located under Subsection (d). A plain reading of that subsection

                                          12
reveals that its effect is to convert an offense from a Class B misdemeanor to a
Class A misdemeanor whenever a person charged with driving while intoxicated is
shown to have “an alcohol concentration level of 0.15 or more.” Because this
conversion represents a change in the degree of the offense, rather than just an
enlargement of the punishment range for a Class B misdemeanor, we agree with
the State that a person’s alcohol concentration level is not a basis for enhancement.
See Calton, 176 S.W.3d at 233 (an enhancement does not change the degree of the
offense of conviction). It is instead an element of a separate offense because it
represents a specific type of forbidden conduct—operating a motor vehicle while
having an especially high concentration of alcohol in the body. Cf. Mapes v. State,
187 S.W.3d 655, 658 (Tex. App.—Houston [14th Dist.] 2006, pet. ref’d) (stating
that in a prosecution under Section 49.09, where the defendant is accused of
driving while intoxicated and of having prior convictions for driving while
intoxicated, the prior convictions are elements of the offense, and not bases for
enhancement, in part because they affect the degree of the offense).

      B.     Meaning of “Blood” and Evidence of Alcohol Concentration

      The evidence shows that a vial of appellant’s whole blood was obtained at
the hospital more than an hour after the accident occurred. From that sample, the
blood plasma was separated from the blood cells, and testing of the blood plasma
revealed that appellant had a BAC of 0.158. This was the only blood sample that
was ever tested for its alcohol content.

      The State’s expert converted the blood plasma results using a scientifically
accepted method and concluded that appellant’s whole blood had a BAC of 0.132.




                                           13
There was no testimony that appellant’s whole blood had a BAC that was 0.15 or
more at the time the analysis was performed.2

       Based on this evidence, a finding that appellant had “an alcohol
concentration level of 0.15 or more” could be supported only if a person’s alcohol
concentration was measured in units of blood plasma, and not whole blood.3 The
statute defining “alcohol concentration” does not provide express guidance on this
point. It does not say, for instance, whether proof must be submitted in units of
whole blood or blood plasma. Rather, it generally provides that alcohol
concentration means the number of grams of alcohol per 100 milliliters of “blood,”
without specifying which type. See Tex. Penal Code § 49.01(1)(B).

       The word “blood” is not defined in the Penal Code, but the Court of
Criminal Appeals has indicated that it can only mean whole blood. In Bigon v.
State, the court discussed the reliability of certain methods for converting the BAC
of blood serum into the BAC of whole blood. See 252 S.W.3d 360, 368 (Tex.
Crim. App. 2008). If our criminal statutes did not require proof of a person’s
intoxication as expressed in units of whole blood, there would have been no need
for the conversion testimony. Therefore, Bigon supports the conclusion that
“blood” means “whole blood.”



       2
          We explain, infra, at note 6, that the expert’s calculations were wrong. However, even if
the expert had correctly converted the results of appellant’s blood plasma testing, there would
still be no showing that the BAC of appellant’s whole blood was at least 0.15 at the time the
analysis was performed.
       3
         Although alcohol concentration is a separate element of the Class A misdemeanor
offense, appellant has not argued that the trial court violated his due process rights by not
submitting that element to the jury. Cf. Ex parte Boyd, 58 S.W.3d 134, 136 (Tex. Crim. App.
2001) (applying Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)). In any event, we need not
address this issue because we conclude that appellant is entitled to an acquittal of the Class A
misdemeanor on other grounds.

                                                14
       The common definition of “blood” enforces the conclusion that the word
encompasses more than just blood plasma. A leading dictionary describes blood as
“the usually red fluid, consisting of plasma, red and white blood cells, etc., that
circulates through the heart, arteries, and veins of vertebrates.” See Webster’s New
World College Dictionary 150 (3d ed. 1996). Medical texts contain similar
definitions. See Gray’s Anatomy [5] (15th ed. 1995) (“Blood consists of a faintly
yellow fluid, the plasma or liquor sanguinis, in which are suspended numerous
minute particles, the blood corpuscles, the majority of which are coloured and give
to the blood its red tint.”).

       The Legislature has also signaled its intent that blood should not be
synonymous with blood plasma. In another statute proscribing the sale of human
organs, the Legislature expressly provided that the term “human organ” does not
include “hair or blood, blood components (including plasma), blood derivatives, or
blood reagents.” See Tex. Penal Code § 48.02(a). Because the Legislature
described plasma as a “blood component,” and juxtaposed that term with “blood”
itself, we must conclude that plasma is a only subset of blood, and that the two
terms are not congruent.

       If we apply that same understanding to the chapter proscribing the offense of
driving while intoxicated, then “blood” as used in the definition of “alcohol
concentration” must not mean “blood plasma” or any other “component” of blood.
See Tex. Gov’t Code § 311.011(b) (providing that words that have acquired a
technical or particular meaning, whether by legislative definition or otherwise,
should be construed accordingly). Instead, it must mean blood with all of its
components, which is otherwise known as “whole blood.”

       Because there is indeed no evidence that the BAC of appellant’s whole
blood was ever 0.15 or greater at the time of the blood draw, we agree with the

                                         15
State’s confession of error that the trial court’s finding is unsupported by the
record. If that were the only issue in the case, we would reform the trial court’s
judgment to reflect a conviction for a Class B misdemeanor, which is supported by
sufficient evidence as explained above, and remand for a new punishment hearing.
See Calton, 176 S.W.3d at 233; Bowen v. State, 374 S.W.3d 427, 432 (Tex. Crim.
App. 2012). Appellant has asserted other issues, however, and as we explain
below, those issues require a new trial.

                            CHARGE INSTRUCTION

      In his second issue, appellant contends that the trial court committed charge
error when it denied a request to clarify the definition of “alcohol concentration” so
that it was expressed in terms of “whole blood,” rather than just “blood.” We
review this complaint under a two-step process, considering first whether error
exists. See Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). If error
does exist, we then analyze that error for harm under the procedural framework of
Almanza v. State, 686 S.W.2d 157 (Tex. Crim. App. 1984).

I.    Error

      The trial court must give the jury “a written charge distinctly setting forth
the law applicable to the case.” See Tex. Code Crim. Proc. art. 36.14. The State
contends that the trial court fulfilled this duty because its charge gave a definition
of “alcohol concentration” that exactly tracked the language of Section 49.01. The
charge provided: “‘Alcohol concentration’ means the number of grams of alcohol
per 100 milliliters of blood.”

      The Court of Criminal Appeals has previously stated that a jury charge that
tracks the language of a statute is “a proper charge on the statutory issue.” See
Riddle v. State, 888 S.W.2d 1, 8 (Tex. Crim. App. 1994). This rule has been


                                           16
expressed in other settings as well, but the court has not always adhered to it. For
instance, when the issue is whether an indictment should be quashed for failing to
provide adequate notice, the court has held that tracking the language of the statute
may not always be sufficient. In Haecker v. State, the court explained that a
charging instrument does not provide adequate notice if it tracks the language of
the statute and the statute itself is not “completely descriptive of the offense.” See
571 S.W.2d 920, 921 (Tex. Crim. App. [Panel Op.] 1978). Similarly, in State v.
Mays, the court held that an indictment will require greater specificity when a
statute uses “an undefined term of indeterminate or variable meaning.” See 967
S.W.2d 404, 407 (Tex. Crim. App. 1998). Relatedly, in the charge context, the
court has recognized that the jury should be given a definition of terms that have
acquired a technical or established legal meaning. See Medford v. State, 13 S.W.3d
769, 771–72 (Tex. Crim. App. 2000); see also Middleton v. State, 125 S.W.3d 450,
454 (Tex. Crim. App. 2003) (plurality op.).

      The principles behind Haecker, Mays, and Medford guide us when
reviewing the correctness of a jury charge. Just as the defendant must receive
adequate notice of the charges against him, the jury must understand which law to
apply, and the wording of a statute may not be enough. As the Court of Criminal
Appeals recently reiterated, “It is not the function of the charge merely to avoid
misleading or confusing the jury: it is the function of the charge to lead and to
prevent confusion.” Reeves v. State, 420 S.W.3d 812, 818 (Tex. Crim. App. 2013)
(quoting Williams v. State, 547 S.W.2d 18, 20 (Tex. Crim. App. 1977)) (emphasis
added). A charge will not prevent confusion if the statutory text on which it is
based has a variable meaning in the eyes of the jury.

      Standing alone, the statute here is not ambiguous or confusing. “Blood,” as
that term is used in Section 49.01, can have only one meaning, and that meaning is

                                         17
“whole blood” as explained above. But during the trial, the jury was not advised of
this specific definition, and even before closing arguments began, the jury received
conflicting messages regarding its meaning.

      When the State’s expert took the stand, appellant cross-examined him about
the proof needed to establish that a person is legally intoxicated. The jury heard the
following testimony:

      Q.     And in terms of the law and forensics, Texas requires that the
             sample be whole blood, correct?
             STATE:       Objection, Your Honor, that’s not the law.
             COURT:       Overruled.
      A.     Not that I’m aware.
      Q.     Let me rephrase. Not that the—it doesn’t require that the
             sample itself be whole blood, but the law mandates that the
             levels of alcohol be related to whole blood, correct?
             STATE:       Objection, Your      Honor,    calls   for   a   legal
                          conclusion.
             COURT:       Overruled.
      A.     It dictates units. Off the top of my head, I’m afraid I can’t
             answer regarding the exact statement in the law.
      Q.     Okay. You’re familiar with the term “BAC”?
      A.     Yes.
      Q.     And what does that stand for?
      A.     BAC can be used—typically it’s used for blood alcohol
             concentration.
      Q.     Okay. And if I said to you in Texas the law is that you can’t
             have .08, I believe it’s milligrams?
      A.     It would be grams per one hundred milliliters.
      Q.     Okay. So, of whole blood, correct?
      A.     Again, I would have to go back and look. It’s .08 grams per 100
             milliliters is what I remember, at this point.

                                         18
      Q.     So, you’re not even aware whether the law in Texas requires
             whole blood or plasma blood?
      A.     Without—we report all values as blood alcohol whole blood
             equivalent. I know we do run serum and plasma and then
             convert them to the whole blood equivalent and that is standard
             practice throughout the United States. I’m not going to go off
             and venture out to say what Texas law specifically delineates in
             their statutes.

      The jury never received a definitive answer from the expert, and the State
obfuscated the issue by objecting to any suggestion that whole blood is the sole
unit of measurement under the statute. As discussed further below, the State also
suggested to the jury in its closing argument that whole blood did not need to be
the unit of measurement, and the trial court overruled appellant’s objection to this
argument.

      This is not a case where the jury was free to assign its own understanding to
an undefined term from a statute. Cf. Kirsch v. State, 357 S.W.3d 645, 652 (Tex.
Crim. App. 2012) (holding that the jury should have been free to decide on its own
whether the evidence showed that the defendant was “operating” a motor vehicle).
The word “blood” is capable of only one meaning under the Penal Code, and the
jury should have been instructed of that meaning because it was the law applicable
to the case. Because the jury heard testimony regarding both whole blood and
blood plasma, we conclude that it was error to refuse appellant’s requested
instruction, which removed the possibility of confusion by specifying the type of
blood evidence that was available for consideration.

II.   Harm

      Under Almanza, the level of harm necessary for reversal depends on whether
the defendant timely and specifically objected to the jury charge. See Almanza, 686
S.W.2d at 171. If the defendant did not object, then reversal is required only if the

                                         19
trial court’s error was so egregious and created such harm that the defendant did
not have a fair and impartial trial. Id. Because the defendant in this case properly
objected, reversal is required if there was just “some harm.” Id.

      To determine harm, we weigh the following factors: (1) the jury charge as a
whole; (2) the arguments of counsel; (3) the entirety of the evidence; and (4) any
other relevant factors present in the record. See Warner v. State, 245 S.W.3d 458,
461 (Tex. Crim. App. 2008). Even though the “some harm” standard is a low
threshold, it nonetheless requires the reviewing court to find actual harm, rather
than just theoretical harm. Id. Neither party bears the burden on appeal to prove
harm or harmlessness. Id. at 462.

      A.     The Jury Charge

      The jury received a single instruction, which asked it to determine whether
appellant had “unlawfully operate[d] a motor vehicle in a public place while
intoxicated.” As stated above, the definition of “intoxicated” tracked the language
of Section 49.01, meaning that the jury was allowed to convict appellant on either
the impairment theory of intoxication or the per se theory of intoxication.
However, the jury was never asked to identify which theory it used in the event of
a conviction. Thus, we cannot know whether the jury found that appellant had lost
the normal use of his faculties as the result of his consumption of alcohol, whether
it found that the alcohol concentration in his blood was above the legal limit under
the legally flawed portion of the charge, or whether it made findings under both
theories. Accordingly, we turn to the other factors to determine whether the
erroneous denial of appellant’s requested instruction might have prejudiced the
jury’s consideration of the evidence or substantially affected their deliberations.
See Bagheri v. State, 119 S.W.3d 755, 763 (Tex. Crim. App. 2003).



                                         20
      B.    Closing Arguments

      Appellant’s main defensive theory was that he was not the driver. During
closing arguments, appellant spent most of his time explaining that his fiancée was
responsible for the accident, and that he had initially taken the blame because he
wanted to protect her.

      In the alternative, appellant also argued that he was not intoxicated, a point
that would have been relevant only in the event that he was found to be driving.
Appellant limited his argument to just the impairment theory of intoxication. He
asked the jury to acquit him because testimony from the first responders supported
a finding that he was not impaired.

      The State argued that appellant was the driver and that he should be found
guilty under either theory of intoxication. As for the impairment theory, the State
recited testimony that appellant had consumed several beers on the night of the
accident. As for the per se theory, the State pointed to the expert’s opinion
regarding the alcohol concentration in appellant’s whole blood and blood plasma.

      Appellant asserts in his third issue that the State made an improper closing
argument. We will consider this issue as part of our harm analysis for charge error.
At the beginning of its closing argument, the State told the jury: “You won’t find
anywhere in here in the law [the charge] where it needs to be whole blood or
plasma blood. This is the law y’all follow.” Appellant objected to this argument
and asserted that the “law requires whole blood,” but the trial court overruled the
objection. By overruling appellant’s objection, the trial court gave the incorrect
impression that a conviction could be had by evidence other than whole blood,
thereby magnifying the possibility for harm. See Good v. State, 723 S.W.2d 734,
738 (Tex. Crim. App. 1986); Kincaid v. State, 534 S.W.2d 340, 342 (Tex. Crim.
App. 1976). Later, the State further magnified this erroneous ruling by telling the
                                        21
jury that it could convict appellant because the BAC of his blood plasma exceeded
0.15.

        The State’s argument was a misstatement of law.4 Proof under the per se
theory must be based on evidence of a person’s BAC in whole blood. The trial
court put its imprimatur on the improper argument by overruling an objection that
“the law requires whole blood.” Had the trial court granted appellant’s requested
instruction, the State would have known not to make its improper argument, and
the jury never would have heard those prejudicial remarks.

        C.     The Evidence

        Appellant presented affirmative evidence in support of two defensive
theories: (1) that he was not the driver, and (2) that he was not intoxicated. The
jury rejected the evidence as it related to the first defensive theory. The jury found
that appellant was the driver, and we have no reason to suspect that this finding
was a byproduct of the trial court’s charge error. If the error had any impact at all
on the jury’s deliberations, it affected the manner in which the jury assessed the
evidence of appellant’s intoxication.

        Insofar as the impairment theory of intoxication is concerned, the evidence
was conflicting. The State produced evidence that appellant was impaired: he
admitted that he consumed several beers, he had alcohol in his system, and there

        4
          The State contends that its trial argument was “plainly true” and an accurate description
of the jury charge. Because the charge did not specify that appellant’s alcohol concentration must
be measured in units of whole blood, the State believes it could not be improper to say that the
charge was silent. We disagree. By emphasizing that the charge was silent, the State’s manifest
objective was to convey to the jury that it could base a finding of intoxication on either the
evidence of whole blood or the evidence of blood plasma. This effect made the argument
improper, even though it was otherwise grounded by an accurate statement of fact. Cf. Myers v.
State, 573 S.W.2d 19, 20–21 (Tex. Crim. App. [Panel Op.] 1978) (prosecutor made an improper
closing argument when a comment about an accurate statement of fact created an implied or
indirect allusion to the defendant’s failure to testify).

                                                22
was no environmental cause for explaining the accident. Appellant emphasized a
different view of the evidence: the first responders believed that he was not
intoxicated, he was not slurring his speech, and he was described as being alert and
oriented. There was also evidence suggesting that the accident could have resulted
from a cause other than intoxication, such as an overcorrection. This alternative
explanation created a fact question for the jury to resolve.

       As for the per se theory, the evidence was complex. A hospital technician
testified that appellant’s blood sample was obtained solely for purposes of
treatment, not forensics. The technician recognized that there were differences
between whole blood and blood plasma, but he could not explain how the
concentrations of alcohol varied between the two samples. The only witness who
could explain that relationship was the State’s expert, William Arnold.

       The expert testified that the BAC of a person’s blood “serum” is 16% higher
than the BAC of his whole blood.5 Applying that ratio to the BAC of appellant’s
blood plasma, the expert opined that appellant’s whole blood had a BAC of 0.132
at the time of the blood draw.6

       During a voir dire examination, the expert conceded that his 16% ratio was
not universally accepted throughout the scientific community. He explained that

       5
         The expert did not provide a ratio as it specifically relates to a person’s blood “plasma,”
but we recognize that the differences between blood serum and blood plasma are small. Studies
have shown that alcohol concentrations are often very close between the two samples, if not the
same, with an average variance of approximately 1%. See Charles L. Winek & Mark Carfagna,
Comparison of Plasma, Serum, and Whole Blood Ethanol Concentrations, 11 J. Analytical
Toxicology 267, 267–68 (1987) (cited approvingly in Bigon, 252 S.W.3d at 368 n.6).
       6
         It appears that the expert miscalculated here. He subtracted 16% of 0.158 from 0.158
(which is the same as multiplying 0.158 by 0.84), when he should have divided 0.158 by 1.16.
See Jessup v. State, No. 13-02-00024-CR, 2004 WL 2612958, at *3 (Tex. App.—Corpus Christi
Nov. 10, 2004) (mem. op., not designated for publication) (reciting expert testimony that the
BAC of whole blood is derived by “divid[ing] the serum concentration by 1.16”). The difference
between the expert’s miscalculation and the correct calculation is de minimis.

                                                23
16% is just an average, and that the range of ratios can be “quite dramatic”
depending on the health and gender of the person. If a person has a high blood cell
count—for example, if he has leukemia—then the BAC of the person’s blood
plasma can be 50% or 60% higher than the BAC of his whole blood.

         The expert testified that he had “no idea” what ratio should apply in
appellant’s case. The expert never considered appellant’s individual characteristics,
and there was no live testimony establishing whether appellant had a blood cell
count that was within normal ranges.7 The expert advised the jury, however, that if
a higher conversion ratio did apply to appellant because he had a high blood cell
count, then the BAC of his whole blood would have been 0.079, below the per se
limit.

         In addition to this conversion testimony, the expert provided a retrograde
extrapolation analysis. The expert explained that when a person consumes alcohol,
his body will absorb the alcohol into his system until it is eliminated by the liver.
During the absorption phase, the concentration of alcohol in the body will increase
at a rate that depends on a number of factors, such as how many drinks were
consumed, how quickly they were consumed, and whether they were consumed on


         7
         Our dissenting colleague points out that appellant’s hematologic history was checked as
normal, according to a report attached to his medical records. However, this report was never
discussed at trial, and there is no indication that the jury ever saw it. At the end of closing
arguments, the trial court advised the jury that the exhibits, if requested, would be delivered to
the deliberation room: “I’ll remind you again that if you want to see the evidence, you can ask
for any or all—any or all of that, and we’ll send it into the jury room with you.” There is no
record that the jury made a request, and the trial court did not note a request in any of its docket
sheets.
       Even if the medical records had been requested, there is no showing that the jury would
have known how to interpret them. The meaning of “hematologic” is unlikely to be within the
common understanding of a lay juror. Furthermore, the records clearly denoted that appellant
had a “High” count of “WBC”—white blood cells, we presume. A juror could have seen the
records and concluded that appellant’s blood cell count was higher than average.

                                                24
a full or empty stomach. According to the expert, once all of the alcohol has been
fully absorbed, the liver will eliminate the alcohol at a constant rate of 0.015 grams
per 100 milliliters per hour.

       The expert made two assumptions: (1) that appellant was eliminating alcohol
from his system at the time of the blood draw, and (2) that the accident occurred
one and half hours before the blood draw.8 From these assumptions and his stated
formula, the expert estimated that the BAC of appellant’s whole blood at the time
of the accident was 0.133.

       The expert did not explain in detail how he arrived at that figure, nor did he
provide a factual basis for assuming that appellant was in the elimination phase.
The expert testified that a person normally enters the elimination phase within two
hours of his last drink, but there was no evidence indicating when appellant last
consumed an alcoholic beverage. Nor was there any evidence of whether appellant
had been drinking on a full or empty stomach. By assuming that the accident
happened an hour and a half before the blood draw, the expert failed to realize that,
without more information, a conclusion could not even be made that appellant had
entered the elimination phase by the time he arrived at the hospital.

       D.      Other Relevant Factors

       We first note that the expert struggled to perform his calculations, which
were “on the fly,” as he described them. The trial court had to excuse the expert


       8
         There is no concrete evidence that the accident actually happened one and a half hours
before the blood draw. The expert was simply asked to conduct his analysis assuming that time
lapse. From the live testimony, we know that the eyewitness who saw the accident was traveling
on the interstate between 11:00 p.m. and midnight. The eyewitness did not testify about the exact
time that he saw the accident, but a first responder testified that the accident happened “just
before midnight.” As for the other time point, the evidence is much clearer: a nurse testified that
she drew appellant’s blood at the hospital at 1:05 a.m.

                                                25
from the courtroom, and the expert returned to give his calculations after another
witness took the stand.

        We also note that, if appellant had been in the absorption phase at any point
between the time of the accident and the blood draw, then the BAC of his whole
blood at the time of the accident would have been equal to or less than the BAC of
his whole blood at the time of the blood draw. This is true regardless of the
conversion ratio that is used.

        E.    Analysis

        It is clear that the jury determined that appellant was driving, but it is not
clear under which theory it found that he was intoxicated. There was a conflict in
the evidence under the impairment theory. There was also a conflict under the per
se theory; the jury heard testimony that the BAC of appellant’s whole blood could
have been above or below 0.08, depending on which sorts of assumptions were
made.

        The expert’s testimony demonstrated that many variables must be accounted
for when trying to establish that a person is intoxicated per se. But under the trial
court’s erroneous view of the law, none of those variables needed to be considered
in this case. The trial court’s charge error, when combined with the State’s
improper argument, allowed the jury to convict appellant solely on the basis that
the BAC of his blood plasma exceeded the per se limit. We conclude that this error
resulted in some harm because it completely obviated the jury’s need to examine
appellant’s alternative defense, and there was affirmative evidence in support of
this defense showing that appellant was not impaired. See Anderson v. State, 774
S.W.2d 733, 735 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (erroneous
instruction on the per se theory of intoxication was harmful, even though there was
sufficient evidence to convict under the impairment theory of intoxication); cf.
                                          26
Bagheri, 119 S.W.3d at 763–64 (erroneous admission of retrograde extrapolation
testimony was harmful, even though there was sufficient evidence to convict under
the impairment theory of intoxication).

                                     CONCLUSION

       The evidence is legally insufficient to support a conviction for a Class A
misdemeanor for driving while intoxicated. We render a judgment of acquittal as to
this offense, meaning that the State is barred from retrying it. See Ex parte
Granger, 850 S.W.2d 513, 518 (Tex. Crim. App. 1993).

       There is sufficient evidence to support a conviction for a Class B
misdemeanor, but because we conclude that the trial court committed harmful
errors with respect to this offense, we reverse the court’s judgment and remand the
case for a new trial.9




                                           /s/     Tracy Christopher
                                                   Justice



Panel consists of Chief Justice Frost and Justices Christopher and Busby. (Frost,
C.J., dissenting).
Publish — Tex. R. App. P. 47.2(b).




       9
         This disposition makes it unnecessary to address appellant’s fourth issue, in which he
argues that the trial court imposed an unconstitutional condition of community supervision.

                                              27